SEAWELL, J., took no part in the consideration or decision of this case.
This is an action brought by the plaintiff to enforce the alleged liability of the defendant upon an insurance policy which plaintiff contends covers the accident or collision which resulted in the death of her intestate, and damages caused thereby.
The Court being evenly divided in opinion, Seawell, J., taking no part in the consideration or decision of the case, the judgment of the Superior Court is affirmed and stands as the decision in this case without becoming a precedent. Parsons v. Board of Education, 200 N.C. 795, 156 S.E. 163; Gooch v. Western Union Telegraph Co., 196 N.C. 823, 146 S.E. 803.
Affirmed. *Page 662